DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kenneth Prol (Reg. No. 50809) on March 7, 2022.

The application has been amended as follows:

Regarding claim 1: (Currently Amended) An information handling system comprising:
a controller to execute out-of-band code instructions for a low power communications engine to receive log-in credentials for an on-demand service subscription via a first wireless link that is a low-power wide area network (LPWAN) from a second, remote personal computer as a service (PCaaS) linked information handling system, where the on-demand service subscription is to access one or more in-band applications;

the wireless adapter, based on code instructions received from the controller, to establish a second wireless link that is a high-speed wireless communication link and providing communications for the one or more in-band applications associated with the verified on-demand service subscription via the second wireless link to the remote PCaaS linked information handling system;
the controller to execute code instructions to transmit a time-stamped authentication message to a BIOS and operating system for the one or more in-band applications of the remote PCaaS linked information handling system; and
a processor to execute the code instructions of the one or more in-band applications via an agent on the information handling system.

Regarding claim 5: (Currently Amended) The information handling system of claim 1 further comprising:
the wireless adapter transmitting code instructions to disallow the subscriber access to the remote PCaaS linked information handling system, if the subscription has expired 
Regarding claim 8: (Currently Amended)A method of managing access to on-demand cloud services comprising:
receiving at a personal computer as a service (PCaaS) cloud management service information handling system wireless adapter log-in credentials from a second remote PCaaS linked information handling system, via first wireless link that is a low-power wide area network (LPWAN) communication link;
executing code instructions of the PCaaS cloud management system, via a processor, to determine if the log-in credentials are associated with an existing subscriber to one or more in-band applications in a memory;
if the log-in credentials are associated in the memory with an existing subscriber whose subscription is not expired, transmitting, via a wireless adapter, a verification of the log-in credentials to the second remote PCaaS linked information handling system;
establishing, via the wireless adapter, a high-speed wireless communication link with the second remote PCaaS information handling system;
receiving an update to the on-demand service subscription and transmitting code instructions to store the update at an encrypted secure memory of the information handling system; and
transmitting or receiving code instructions to or from the second remote PCaaS linked information handling system, via the wireless adapter, of the one or more in-band applications associated with a verified, existing subscriber, via the high-speed wireless communication link.

Regarding claim 15: (Currently Amended) A personal computer as a service (PCaaS) linked information handling system comprising:
a controller to execute out-of-band code instructions for a low power communications engine to receive login credentials for a new on-demand service subscription via a low-power wide area network (LPWAN);
a wireless adapter to establish a first wireless communication link, via the LPWAN, with a remote personal computer as a service (PCaaS) cloud management service at a remote PCaaS server system;
the wireless adapter to transmit a request to verify the login credentials to the PCaaS cloud management service via the first wireless communication link that is the LPWAN;
a controller to execute out-of-band code instructions for a low power communications engine to receive verification of the detected log-in credentials, via the first wireless communication link, from the remote PCaaS cloud management service of the remote PCaaS server system;
the controller to execute code instructions received from the remote PCaaS cloud management service to store subscription data associated with the new on-demand service subscription for one or more in-band applications at an encrypted secure memory;
the controller to execute code instructions received from the remote PCaaS cloud management service on the remote PCaaS server system to delete data stored at an encrypted secure memory operably connected to the controller associated with a previous subscriber;

the wireless adapter to receive code instructions of the one or more in-band applications run from the PCaaS cloud management service at the remote PCaaS server system associated with the verified, new on-demand service subscription via the second high-speed wireless communication link; and
a processor to execute the code instructions of the one or more in-band applications via an agent on the PCaaS linked information handling system.

Regarding claim 16: (Currently Amended) The information handling system of claim 15 further comprising:
the wireless adapter to receive a geographical location of the remote PCaaS linked information handling system; and
the controller to send code instructions to lock user access to the remote PCaaS linked information handling system if the geographical location of the remote PCaaS linked information handling system does not fall within a preset geographical area 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowable.

The Prior Art ZAKARIA US Patent Application Publication No. 2016/0294828 teaches a system and method for connecting an IoT device to a wireless router and/or access point. For example, one embodiment of a system comprises: an Internet of things (IoT) hub to collect network credentials required to connect with a wireless access point or router; the IoT hub to securely store the network credentials in a local or remote credentials database along with identification data identifying a user account and/or the wireless access point or router; a new IoT device to establish a connection with the IoT hub, another IoT device, and/or a user data processing device; the new IoT device to transmit a request for network credentials to establish a connection with the wireless access point or router; the IoT hub, IoT device and/or user data processing device to provide connectivity to the credentials database on behalf of the new IoT device, to receive the network credentials from the credentials database and to provide the network credentials to the new IoT device; and the new IoT device to automatically use the network credentials to establish a connection with the wireless access point or router.

The Prior Art Davis et al. US Patent Application Publication No. 2018/0373304 teaches an electromechanical relay switching system for reducing electromagnetic or radio interference. The system includes an electromechanical relay with an energizeable coil and a microcontroller configured to synchronize energizing the coil relative to a voltage zero 

The Prior Art Anderson US Patent No. 6438750 teaches a method and apparatus to determine loading time of an operating system in a computer system. A basic input and output system (BIOS) retrieves a first time value from a real-time clock. The BIOS loads the OS into memory of the computer system. The OS has a device driver. The device driver retrieves a second time value from the real-time clock. A time difference is computed based on the first and second time value to obtain the loading time of the OS.

The instant application is allowable over ZAKARIA, Davis et al., and Anderson described above, either singularly or in combination, due to the instant application teaching a different and detailed a method of managing access to on-demand cloud services may comprise receiving at a PCaaS cloud management service information handling system log-in credentials from a remote information handling system via a low-power wide area network communication link, executing code instructions to determine if the log-in credentials are associated with an existing subscriber, if the log-in credentials are associated with an existing subscriber whose subscription is not expired, transmitting via the wireless adapter a verification of the log-in credentials to the remote information handling system, establishing via the wireless adapter a high-speed wireless communication link with the remote information handling system, and transmitting code instructions via the wireless adapter of one or more in-band applications associated with the existing subscriber via the high-speed wireless communication link.

The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “a controller to execute out-of-band code instructions for a low power communications engine to receive log-in credentials for an on-demand service subscription via a first wireless link that is a low-power wide area network (LPWAN) from a second, remote personal computer as a service (PCaaS) linked information handling system; the wireless adapter, based on code instructions received from the controller, to establish a second wireless link that is a high-speed wireless communication link and providing communications for the one or more in-band applications associated with the verified on-demand service subscription via the second wireless link to the remote PCaaS linked information handling system; the controller to execute code instructions to transmit a time-stamped authentication message to a BIOS and operating system for the one or more in-band applications of the remote PCaaS linked information handling system” as recited in independent claim 1, and "receiving at a personal computer as a service (PCaaS) cloud management service information handling system wireless adapter log-in credentials from a second remote PCaaS linked information handling system, via first wireless link that is a low-power wide area network (LPWAN) communication link; establishing, via the wireless adapter, a high-speed wireless communication link with the second remote PCaaS information handling system; receiving an update to the on-demand service subscription and transmitting code instructions to store the update at an encrypted secure memory of the information handling system” as recited in independent claim 8, and “a controller to execute out-of-band code instructions for a low power communications engine to receive login credentials for a new on-demand service 
[AltContent: textbox ()]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439